PER CURIAM.
Ricky Lynn Whiteside appeals his criminal conviction of being a felon in possession of a firearm under 18 U.S.C. § 922(g)(1) (1994). Whiteside raises only one issue on appeal. He contends that the evidence at trial was insufficient to prove that he was in possession of the firearm in question. Our review of the record discloses that the jury’s decision is based upon substantial evidence. Glasser v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680 (1942). Accordingly, we affirm the conviction. See United States v. Whiteside, No. CR-99-61 (W.D.Va. Feb. 24, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.